EXHIBIT 32 Harry Lee Waterfield II and Raymond L. Carr, being the President and Vice President, Chief Financial Officer, respectively, of Investors Heritage Capital Corporation, hereby certify as of this 15th day of August, 2011, that the Form 10-Q for the Quarter ended June 30, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Investors Heritage Capital Corporation. INVESTORS HERITAGE CAPITAL CORPORATION BY:/s/ Harry Lee Waterfield II Harry Lee Waterfield II DATE: August 15, 2011 President BY:/s/ Raymond L. Carr Raymond L. Carr DATE: August 15, 2011 Vice President - Chief Financial Officer
